Citation Nr: 1541064	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck.  

2.  Entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issue of entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An October 2008 RO decision denied entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the October 2008 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2008 RO decision denying entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck, has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided notice regarding the necessity of new and material evidence to reopen the Veteran's service connection claim in a letter sent to the Veteran in July 2011.  As the Board herein reopens and remands the issue of service connection for service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder, further discussion of VA's duties to notify and to assist is unnecessary at this time.  


II.  New and Material Evidence - Acquired Psychiatric Disorder

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran's claim of entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck, was previously denied in an October 2008 RO decision.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the October 2008 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  Since the prior final October 2008 RO decision, evidence added to the record includes the Veteran's lay history regarding his claimed skin condition, VA treatment records which document skin conditions, and private physician's statement indicating that the Veteran's skin condition may be associated with his active service.  This evidence is new and material as it was not of record at the time of the October 2008 RO decision and it relates to an unestablished fact necessary to substantiate the Veteran's claim.  As the information submitted since the prior final October 2008 decision constitutes new and material evidence, the claim of entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic disorder (not otherwise specified with anxiety and depression symptoms), depressive disorder, and anxiety disorder; to that extent only, the claim is granted.  


REMAND

As discussed above, the Board has reopened the Veteran's claim of entitlement to service connection for a skin condition, to include scars on the face and a cyst on the neck.  Although the Board sincerely regrets the additional delay, a remand is required in order to afford the Veteran the opportunity to appear at a requested hearing before the Board.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

A review of the record reveals the Veteran's initial VA Form 9 substantive appeal, submitted in October 2012, did not request a hearing before the Board.  However, in a subsequent VA Form 9 submitted in November 2012, the Veteran indicated that he desired a hearing before the Board at the local RO, also known as a Travel Board hearing.  In July 2015, the Board sought clarification of the Veteran's wishes regarding a hearing before the Board.  In August 2015, the Board received the Veteran's response that he desired a Travel Board hearing.  Therefore, to ensure full compliance with due process requirements, a remand is required in order to afford the Veteran the requested Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be held at the local RO at the next available opportunity.  Notify the Veteran of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2015) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Travel Board hearing, or in the event that he withdraws the hearing request or fails to appear on the scheduled date, conduct any additional development warranted, and then provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


